Djeddah v Djeddah (2019 NY Slip Op 04272)





Djeddah v Djeddah


2019 NY Slip Op 04272


Decided on May 30, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 30, 2019

Friedman, J.P., Gische, Webber, Gesmer, Moulton, JJ.


9470 350094/00

[*1]Richard N.J. Djeddah, Plaintiff-Appellant,
vRachel Djeddah, Defendant-Respondent. Goldman & Greenbaum, P.C., Nonparty Respondent.


Richard N.J. Djeddah, appellant pro se.
Judd Burstein P.C., New York (G. William Bartholomew of counsel), for Rachel Djeddah, respondent.
Goldman & Greenbaum, P.C., New York (Sheldon M. Greenbaum of counsel), for Goldman & Greenbaum, P.C., respondent.

Appeal from order, Supreme Court, New York County (Matthew F. Cooper, J.), entered on or about October 2, 2018, which denied plaintiff's motion seeking, in effect, leave to reargue and renew a prior order of the same court and Justice, entered on or about May 24, 2017, unanimously dismissed, without costs, for failure to perfect the appeal in compliance with CPLR 5528.
The appendix submitted on this appeal, which does not contain, inter alia, the underlying motion papers, does not afford a basis for review of plaintiff's contentions and or a determination of the purported appeal (see CPLR 5528[a][5]; Kenan v Levine & Blit, PLLC, 136 AD3d 554 [1st Dept 2016]; Reiss v Reiss, 280 AD2d 315 [1st Dept 2001]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 30, 2019
CLERK